Citation Nr: 1706282	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  10-30 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to February 25, 2008, and in excess of 50 percent thereafter.

2.  Entitlement to an increased rating in excess of 10 percent for Osgood-Schlatter's disease of the right knee (right knee disability).

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to May 1, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 
INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.
This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.
By way of procedural background, the Board observes that the RO has treated the Veteran's claims on appeal as stemming from a June 2008 rating decision.  However, the record reflects that, in a January 2005 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating.  The RO also granted a 10 percent rating for the Veteran's right knee disability.  Thereafter, in a statement dated in March 2005, the Veteran indicated that his right knee disability rating should be higher than 10 percent.  He also noted that he was having recurrent "visions" presumably associated with his service-connected PTSD disability.  The Board construes the March 2005 statement as a notice of disagreement (NOD), noting that the current VA regulation requiring the filing of a VA Form 21-0958 to initiate a notice of disagreement is applicable to claims and appeals filed on or after March 24, 2015.  See 38 C.F.R. § 20.201 (2015); 79 Fed. Reg. 57660 -57698 (Sept. 25, 2014).  Thus, the Veteran's NOD need not be filed using the specific form required by the Secretary, VA Form 21-0958.  Further, a statement of the case regarding both claims on appeal was issued in July 2010; the Veteran filed a timely substantive appeal.  Accordingly, the January 2005 rating decision is the decision on appeal.  
This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of (1) entitlement to an increased rating in excess of 10 percent for the Veteran's right knee disability; and (2) entitlement to TDIU prior to May 1, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  For the rating period prior to February 25, 2008, the Veteran's PTSD disability  more nearly approximated occupational and social impairment with reduced reliability and productivity manifested by sleep problems, intrusive thoughts, nightmares, and difficulty concentrating, among other classic symptoms like moderate anxiety and depressed mood with a constricted affect. 

2.  For the rating period prior to February 25, 2008, the Veteran's PTSD disability was not characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  For the rating period from February 25, 2008 to August 15, 2011, the Veteran's PTSD disability has more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.

4.  For the rating period from February 25, 2008 to August 15, 2011, the Veteran's PTSD disability did not more nearly approximate total occupational and social impairment.

5.  Beginning August 16, 2011, the Veteran's PTSD disability has more nearly approximated occupational and social impairment with reduced reliability and productivity manifested by anxiety, suspiciousness, mild memory loss, and depressed mood.


CONCLUSIONS OF LAW

1.  For the rating period prior to February 25, 2008, the criteria for a disability rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  For the rating period from February 25, 2008 to August 15, 2011, the criteria for a disability rating of 70 percent, but no higher, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  For the rating period beginning August 16, 2011, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

The Veteran's appeal regarding the claim for PTSD arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159 (b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b), and no further notice is needed under VCAA.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as post-service treatment records.  The duty to assist was further satisfied by VA examinations in December 2004, July 2005, November 2005, April 2008, August 2011, April 2013, and January 2015, during which the examiners conducted psychiatric examinations of the Veteran, reviewed the claims file, discussed the Veteran's history, considered the lay evidence presented, discussed the Veteran's symptoms, and reached conclusions and offered opinions based on history and examination that were consistent with the record. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4) (2016); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion). 

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.
Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2016). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As discussed below, the Board finds that staged ratings are appropriate in this case.   

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The Veteran is in receipt of a 30 percent disability rating for PTSD under Diagnostic Code 9411 for the rating period prior to February 25, 2008.  A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

Beginning February 25, 2008, the Veteran is in receipt of a 50 percent rating under Diagnostic Code 9411.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (depressed patient who avoids friends, neglects family, and is unable to do work). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

Rating Analysis for PTSD

The Veteran essentially maintains that his PTSD disability is more severe than what is contemplated by the currently assigned 30 and 50 percent disability ratings. 

The evidence includes a December 2004 VA PTSD examination.  During the evaluation, the Veteran reported having intrusive recollection of his in-service stressor events more than two or three times a week.  It was noted that the
severity was "moderately severe" and the duration of his symptoms had been
continual since he left service with no remission of any symptoms.  The Veteran reported that he was working for the city of Baltimore as a street sweeper.  He indicated that he did not like to relate to others and preferred to remain socially isolated.  Upon mental status examination, the Veteran's eye contact was poor.  His 
concentration and attention were poor.  He had difficulties focusing with the examiner.  No hallucinations or delusions were present.  There were also no obsessive compulsive or phobic behaviors.  Mood was moderately anxious and depressed.  His affect was constricted.  The Veteran denied suicidal or homicidal ideations.  It was also noted that the Veteran had difficulties organizing his thought
processes and was slow in the production of his thoughts and expressions of feelings.  A GAF score of 55 was assigned, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

The Veteran was afforded another VA PTSD examination in July 2005.  It was noted that the Veteran was separated from his wife and had five children.  During the evaluation, the Veteran stated that he was having nightmares three times per week.  The severity had been mild to moderate.  He continued to remain employed with the city of Baltimore.  The Veteran also indicated that he had few friends.  Upon mental status examination, the Veteran denied hallucinations or delusions.  There were no obsessive or ritualistic behaviors detected.  Mood was reported by the Veteran as "OK" and assessed by the examiner as normal.  He denied suicidal or homicidal ideations.  Emotional expression or affect was generally normal.  Concentration and attention were mildly impaired.  A GAF score of 70 was assigned, reflective of mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  The examiner also indicated that the Veteran's symptoms were noted to have remained unchanged since the last VA examination.   

The July 2005 VA examiner reevaluated the Veteran in November 2005.  It was noted that the Veteran had lost time from work as a result of his physical ailments, but not due to his psychiatric disability.  After reviewing the claims file, the examiner indicated that, since the last examination, the Veteran's PTSD symptoms had remained unchanged in terms of severity and frequency of symptoms.  A GAF score of 69 was assigned, reflective of mild symptoms or some difficulty in social, occupational, or school functioning.  

In a statement dated February 25, 2008, the Veteran indicated that the statement was made in support for his PTSD disability.  He stated that he had no current medical records for his PTSD condition.  The statement was construed by the RO as a claim for an increased disability rating.  

In an April 2008 VA PTSD examination, the Veteran stated that, since his last VA examination, the frequency and severity of his symptoms had increased.  Specifically, he reported that his sleep pattern had worsened.  He also had more intrusive recollections of events, and had persistent symptoms of increased arousal with irritability with a tendency for social isolation.  The frequency was now daily.  He also indicated that he had been losing time from work (2-3 times per month) because of his PTSD symptoms.  The examiner specifically noted that the Veteran's social functioning since the last examination had also worsened.  It was noted that the Veteran did not have an impairment of thought process or communication; however, he was a very difficult historian.  Specifically, the Veteran was slow in expressing his thoughts and feelings.  Upon mental status examination, the Veteran made irregular eye contact.  His mood was assessed as moderately anxious and depressed.  Affect was appropriate to thought content and mood.  There were no suicidal or homicidal ideations.  The Veteran's cognitive functions were poor in the areas of concentration and attention.  The examiner stated that the Veteran's PTSD symptoms had worsened since the last VA examination in frequency and severity.  A GAF score of 53 was assigned, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

The Veteran provided testimony before a Decision Review Officer in June 2011.  During the hearing, the Veteran reported that his medication had increased from half a pill a day to a full dosage in order to control symptoms associated with his PTSD.   He testified that the change in medication had occurred almost 2 years prior.  The Veteran also reported that he continued to have nightmares.  

The evidence includes another VA PTSD examination dated in August 2011.  The Veteran reported that, since 2008, the Veteran had been seen at the Baltimore VAMC once every two months.  He also attended the Vet Center for individual therapy twice a month.  During the evaluation, it was noted that the Veteran was living with his girlfriend and had a limited relationship with his children.  He also indicated that he had several good friends.  The Veteran stated that he enjoyed reading Sports Illustrated and watched sports on TV.  Upon mental status examination, mood was good and the Veteran's affect was normal.  He had no delusions and his thought content was unremarkable.  The Veteran repotted poor sleep and nightmares 2-3 times a week.  There was no suicidal or homicidal ideation.  It was noted that the Veteran was working full-time in the city sanitation department.  The Veteran denied missing work due to his PTSD symptoms.  A GAF score of 70 was noted, reflective of mild symptoms or some difficulty in social, occupational, or school functioning.

The Veteran was afforded another VA examination in April 2013.  During the evaluation, the Veteran stated that he was recently married in March 2013, but had been with his wife for 20 years.  He reported living with his wife and his 15-year-old son in an apartment.  The Veteran reported having a good relationship with his wife.  He also stated that he retired in January 2012 due to his physical conditions.  After retiring, the Veteran reported that he would attend a senior center where he played pool and watched theater plays.  The Veteran further indicated that he read the newspaper daily as well as Sports Illustrated and Time magazines.  Although recently diagnosed with prostate cancer, he stated that he socialized with a couple of friends up the street who were also retired.  He enjoyed watching sports and spending time with his wife.  The examiner stated that, since his last VA examination in August 2011, it appeared that the Veteran's social life had improved and the Veteran reported less avoidant behaviors.  It was also noted that the Veteran still had nightmares about 2-3 a week.  Although the Veteran denied any depression, he indicated that he would sometimes have a temper, especially when hearing loud noises (e. g., sirens).  Current symptoms were noted by the examiner to include anxiety, suspiciousness, mild memory loss, and impairment of short and long term memory.  The examiner further noted that the Veteran's PTSD was best summarized by "Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational
tasks only during periods of significant stress or symptoms controlled by medication."  A GAF score of 72 was noted, reflective of transient symptoms with no more than slight impairment in social, occupational, or school functioning.
Most recently, the Veteran was afforded a VA examination in January 2015.   During the evaluation, the Veteran reported a good relationship with his wife.  Leisure activities included going to the market, listening to music, and spending time with friends and his wife.  Current symptoms included depressed mood, anxiety, and chronic sleep impairment.  Upon mental status examination, the Veteran was friendly and cheerful.  His speech was spontaneous with normal rate and tone.  There were no hallucinations or delusions present.  The Veteran's mood was neutral and affect was congruent with his mood.  He did, however, report that sometimes his mood was "up and down."  Thought content was devoid of suicidal or homicidal ideations.  Insight and judgment were fair.  The examiner then stated that the Veteran's PTSD symptoms "minimally impair his social and occupational
functioning at this time."  His mental health condition appeared to be stabilized on his medications.  Although the Veteran did have persistent nightmares, his psychiatric treatment notes indicated that they had been reduced on medications over time.  Further, the Veteran worked for over 20 years for the City of Baltimore as a sanitation worker.  He officially retired from work in January 2012 due to having a shoulder problems and a permanent pinched nerve in his neck.  The examiner further noted that the Veteran's PTSD was best summarized by "Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."

The Board has also reviewed VA treatment records and Vet Center treatment records.  These records, to include the Veteran's complaints associated with his PTSD disability, are consistent with the findings reported in the VA examination reports discussed above.    

Upon review of all the evidence of record, both lay and medical, the Board finds that a 50 percent rating for PTSD is warranted for the rating period prior to February 25, 2008.  The Board finds that the Veteran's symptoms have remained relatively consistent throughout the appeal period prior to February 25, 2008, including ongoing sleep problems, intrusive thoughts, nightmares, and difficulty concentrating, among other classic symptoms like moderate anxiety and depressed mood with a constricted affect.  Further, the GAF scores prior to February 25, 2008 (i.e., ranging from 55 to 70) reflect mild to moderate symptoms or mild to moderate difficulty in social, occupational, or school functioning.  Accordingly, the Board finds that a 50 percent rating for the Veteran's PTSD disability is warranted for the initial rating period prior to February 25, 2008.

The Board next finds that, for the initial rating period prior to February 25, 2008, the Veteran's PTSD disability has not more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that, without those examples, differentiating between rating evaluations would be extremely ambiguous.  Id. at 442.

With this in mind, the weight of the evidence demonstrates that the Veteran's overall PTSD picture is adequately contemplated by the 50 percent rating currently assigned for the rating period prior to February 25, 2008 granted herein.  The Veteran did suffer from nightmares and sleep impairment, but these symptoms are specifically contemplated under the criteria for a 30 percent rating, a lower rating than his currently assigned 50 percent evaluation.  The Veteran's disturbance of motivation and mood (depression) and flattened affect, are specifically contemplated in the 50 percent rating criteria.  Although the Veteran did report some social isolation, he indicated that he was in a relationship with his girlfriend, had some friends, and was able to maintain full-time employment throughout the rating period prior to February 25, 2008.  The weight of the evidence does not demonstrate deficiency in most areas, including work or family relations for the rating period prior to February 25, 2008. 

Further, the weight of the evidence of record, including VA examination reports and post-service treatment notes for the period prior to February 25, 2008, do not reflect impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, or an inability to establish and maintain effective relationships.  

Moreover, the Veteran was assigned GAF scores ranging from 55 to 70.  Although not dispositive, these GAF scores contemplate mild to moderate PTSD symptoms or mild moderate impairment in social or occupational functioning.  The Board finds that these GAF scores are consistent with a 50 percent evaluation. 

For these reasons, the Board finds that a 50 percent rating, but no higher, for PTSD is warranted for the rating period prior to February 25, 2008.  

The Board next finds that, for the rating period from February 25, 2008 to August 15, 2011, the Veteran's PTSD symptoms more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.

As noted above, in a February 25, 2008 correspondence, the Veteran indicated that his statement was being made in support for his PTSD disability.  The RO construed the Veteran's statement as an indication that his PTSD disability had increased in severity.  The Board agrees.  The Veteran also stated that he had no current medical records for his PTSD condition.  

Further, from February 25, 2008 to August 15, 2011, the evidence of record demonstrates that the Veteran's PTSD disability had worsened.  Specifically, during the April 2008 VA examination, the Veteran stated that, since his last VA examination (in November 2005), the frequency and severity of his symptoms had increased.  For example, he reported that his sleep pattern had worsened.  He also had more intrusive recollections of events, and had persistent symptoms of increased arousal with irritability with a tendency for social isolation.  He further indicated that he had been losing time from work (2-3 times per month) because of his PTSD symptoms.  Notably, the April 2008 VA examiner noted that the Veteran's social functioning since the last examination had worsened.  A GAF score of 53 was assigned, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.
The evidence from February 25, 2008 to August 15, 2011 also includes the Veteran's June 2011 testimony before a Decision Review Officer.  During the hearing, the Veteran reported that his medication had increased from half a pill a day to a full dosage in order to control symptoms associated with his PTSD.   He testified that the change in medication had occurred almost 2 years prior 
(i. e., approximately 2011).  

Given the Veteran's worsening PTSD symptoms, including increased sleep impairment, intrusive thoughts, irritability, and social isolation, and the determination made by the April 2008 VA examiner (specifically noting that the Veteran's social functioning since the last examination had worsened), the Board finds that the Veteran's PTSD more nearly approximated a 70 percent disability rating for the rating period from February 25, 2008 to August 15, 2011.  

The Board next finds that the Veteran's PTSD disability did not more nearly approximate total occupational and social impairment for the rating period from February 25, 2008 to August 15, 2011.  In this regard, the evidence during this period shows that the Veteran continued to work full time.  He also had a girlfriend and was able to attend to his personal needs independently.  

For these reasons, the Board finds that the Veteran's PTSD disability warrants a 70 percent rating, but no higher, for the rating period from February 25, 2008 to August 15, 2011.

Next, the Board finds that, beginning August 16, 2011, the Veteran's PTSD symptoms are adequately considered by the currently assigned 50 percent evaluation.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Because this staged rating does not result in a reduction or discontinuance of compensation payments currently being made, this does not constitute a reduction in compensation, and the process specified in 38 C.F.R. § 3.105 (e) (2016) was not required.  See O'Connell v. Nicolson, 21 Vet. App. 89, 93 (2007); Hamer v. Shinseki, 24 Vet. App. 58, 61-62 (2010).

The evidence shows that, beginning August 16, 2011, the Veteran's symptoms were improving.  See August 16, 2011 VA examination report.  Specifically, the Veteran was living with his girlfriend and he indicated that he had several good friends.  He enjoyed leisurely activities, such as reading and watching sports on TV.  Upon mental status examination in August 2011, the Veteran's mood was good and the Veteran's affect was normal.  He had no delusions and his thought content was unremarkable.  The Veteran reported poor sleep and nightmares 2-3 times a week.  There was no suicidal or homicidal ideation.  It was noted that the Veteran was working full-time in the city sanitation department.  The Veteran denied missing work due to his PTSD symptoms.  A GAF score of 70 was noted, reflective of mild symptoms or some difficulty in social, occupational, or school functioning.

Further, the Veteran married his long-term girlfriend in March 2013 and reported having a good relationship with his wife.  See April 2013 VA examination report.  He had also recently retired in January 2012 and attended a senior center where he played pool and watched theater plays.  The Veteran further indicated that he read the newspaper daily as well as Sports Illustrated and Time magazines.  The April 2013 VA examiner specifically stated that, since his last VA examination in August 2011, it appeared that the Veteran's social life had improved and the Veteran reported less avoidance behaviors.  A GAF score of 72 was noted, reflective of transient symptoms with no more than slight impairment in social, occupational, or school functioning.

Similarly, in the most recent January 2015 VA examination, the Veteran reported a good relationship with his wife.  Leisure activities included going to the market, listening to music, and spending time with friends and his wife.  Current symptoms included depressed mood, anxiety, and chronic sleep impairment, which the Board finds are adequately contemplated by the currently assigned 50 percent rating.  The examiner also stated that the Veteran's PTSD symptoms "minimally impair his social and occupational functioning at this time."  

For these reasons, the Board finds that a rating in excess of 50 percent is not warranted for the rating period beginning August 16, 2011.

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability and contemplate the Veteran's symptoms.  Specifically, for the rating period prior to February 25, 2008, the Veteran's PTSD has more nearly approximated occupational and social impairment with reduced reliability and productivity manifested by sleep problems, intrusive thoughts, nightmares, and difficulty concentrating, among other classic symptoms like moderately anxious and depressed mood with a constricted affect.  From February 25, 2008 to August 15, 2011, the Veteran's PTSD more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  Beginning August 16, 2011, the Veteran's PTSD has more nearly approximated occupational and social impairment with reduced reliability and productivity manifested by anxiety, suspiciousness, mild memory loss, and depressed mood.  In sum, the Veteran's PTSD symptoms throughout the rating period on appeal are contemplated by the rating criteria.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, the Board finds that the record does not reflect that the Veteran's PTSD is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis. 

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

For the rating period prior to February 25, 2008, a 50 percent rating, but no higher, for PTSD is granted, subject to the laws and regulations governing monetary benefits. 

For the rating period from February 25, 2008 to August 15, 2011, a 70 percent rating, but no higher, for PTSD is granted, subject to the laws and regulations governing monetary benefits. 

For the rating period beginning August 16, 2011, a rating in excess of 50 percent for PTSD is denied, subject to the laws and regulations governing monetary benefits. 


REMAND

Remand is needed to obtain an additional VA examination of the right knee.  

The Veteran was scheduled for a VA knee examination in January 2015.  In a recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that 
38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if appropriate, with range of motion measurements of an opposite undamaged joint.

The Board has reviewed the Veteran's January 2015 VA examination report and concludes that this examination does not meet the specifications of Correia.  The examination contains range of motion testing of the right knee for what is presumably active motion, but not in passive motion, weight-bearing, nonweight-bearing, and no range of motion testing was conducted on the opposite undamaged joint (i. e., left knee).  Additionally, although the examiner indicated that there was pain on range of motion testing of the right knee, the examiner did not indicate where pain began.  See VAOPGCPREC 9-98 (recognizing the motion effectively ends where pain begins).  

Further, the January 2015 VA examination report included results from a May 2006 MRI of the right knee, which revealed an oblique tear if the posterior horn of the medial meniscus.  Although the MRI report indicated that there was "small joint effusion," the examiner, without further explanation, indicated that there was no recurrent history of effusion.  Moreover, the examiner did not address whether the Veteran's torn meniscus resulted in locking, pain, and effusion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.  This is especially problematic since the Veteran reported that he had increased knee pain, difficulty traveling up and down stairs, and reported that his knee "gives away."  For these reasons also, a new VA knee examination is necessary.  

Regarding entitlement to a TDIU, the Board notes that the RO denied a TDIU in a May 2013 rating decision.  Although the Veteran did not file a notice of disagreement with that determination, the issue is raised by the record and part and parcel of the Veteran's increased rating claim.  See Veteran's July 2014 VA Form 21-8940; Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thereafter, in a February 2015 rating decision, the RO granted entitlement to a TDIU, effective July 17, 2014.

The Board finds that the issue of entitlement to a TDIU is moot for the rating period beginning May 1, 2013.  In this regard, the Veteran is in receipt of a 100 percent disability rating for prostate cancer beginning May 1, 2013; he is also in receipt of special monthly compensation under 38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i) beginning May 1, 2013.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

As for the rating period prior to May 1, 2013, the Veteran has maintained that he last worked in January 2012.  He indicated that his service-connected PTSD, diabetes mellitus, and right knee disabilities prevented him from securing or following substantially gainful employment.  See July 2014 VA Form 21-8940.  As such, the issue of entitlement to a TDIU has been raised by the Veteran for the rating period from January 2012 to May 1, 2013 only.  The Veteran's TDIU claim for the rating period from January 2012 to May 1, 2013 is inextricably intertwined with his increased rating claim remanded herein; as such, adjudication of the TDIU claim is deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an additional VA examination to determine the current severity of his right knee disability.  The claims file must be made available to and reviewed by the examiner.

(a)  The examination must include range of motion studies of the right and left knee.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  

**The right knee must be tested for pain on both active and passive range of motion with weight bearing and nonweight bearing.  See Correia v. McDonald, supra.

(b)  Regarding the Veteran's currently diagnosed torn medial meniscus (See May 2006 MRI report), the examiner is specifically asked to address whether the Veteran also has frequent episodes of locking, pain, and effusion in the joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.

(c)  Also comment on the functional effects, if any, of his service-connected right knee disability upon his ordinary activities, to specifically include work or employment.

The complete bases for all medical opinions must be provided.

2.  Finally, after completing all of the above, readjudicate the issues of entitlement to an initial rating in excess of 10 percent for a right knee disability and entitlement to a TDIU for the rating period prior to May 1, 2013.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


